Citation Nr: 1701923	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  15-25 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder. 

2.  Entitlement to service connection for a low back disorder. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of frostbite in both hands. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus.

5.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to April 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By this rating action, the RO, in part, confirmed and continued its previous denials for service connection for an anxiety disorder, PTSD and low back disability.  The Veteran appealed the RO's adverse determination to the Board. 

In March 2016, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record. During the hearing, the Veteran waived initial RO consideration of all evidence received since a July 2015 Statement of the Case (SOC). (Transcript (T.) at page (pg.) 3).  Thus, a remand to have the RO initially consider any pertinent evidence received after the July 2015 SOC is not required.  38 C.F.R. § 20.1304 (2016).
In a June 2016, decision, the Board reopened a previously denied claim for service connection for a low back disability and remanded the underling service connecton claim, as well as the claim for service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder, to the RO for additional development.  The requested development has been accomplished and these matters have returned to the Board for further appellate consideration.

By a July 2016 rating action, the RO, in part, found that new and material evidence had not been received to reopen previously denied claims for service connection for residuals of frostbite of both hands and tinnitus.  The RO also denied service connection for a left knee disability.  In a letter issued that same month, the RO informed the Veteran of its decision.  In late July 2016, VA received the Veteran's notice of disagreement (NOD), wherein he contested the RO's denial of these issues.  (See VA Form 21-0958, Notice of Disagreement, received by VA in July 2016).  The RO has not issued a SOC addressing these matters.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2016) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, the Board finds that another remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims; specifically, to obtain outstanding treatment records from the VA Charlotte, North Carolina Community Based Outpatient Clinic (CBOC) and to schedule the Veteran for additional VA psychiatric and psychological examinations, to be conducted by a board of two VA psychiatrists and one psychologist who have not evaluated or examined the Veteran.  In addition, and as noted in the Introduction, a remand is also necessary to have the AOJ issue a SOC that addresses the new and material evidence claims, as well as the claim for service connection for a left knee disability, listed as issues three (3) through seven (7) on the title page.  The Board will discuss each reason for remand below.

i. VA treatment records

Prior to further appellate review of the claims for service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, and low back disability, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Here, a July 2016 VA PTSD Disability Benefits Questionnaire (DBQ) reflects that in 2015, the Veteran was evaluated by a psychiatrist at the VA CBOC in Charlotte, North Carolina.  This same report reflects that the Veteran's primary care provider was also located at this facility.  While treatment records from several other VA facilities are of record (e.g, VA Medical Centers in Durham and Salisbury, North Carolina), reports from the Charlotte, North Carolina CBOC are absent.  As these records might contain evidence as to the etiology of any acquired psychiatric and low back disorders, they should be secured on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

ii. VA Psychiatric/Psychological examination

Pursuant to the Board's June 2016 remand directives, a VA psychologist examined the Veteran in July 2016 to determine the nature and etiology of any acquired psychiatric disorder, namely an anxiety disorder and PTSD.  The VA psychologist provided an addendum opinion in September 2016.  (See July and September 2016 VA PTSD DBQ and addendum opinion, respectively).  

During her July 2016 examination, the VA psychologist diagnosed the Veteran with malingering and concluded that he did not meet the diagnostic criteria for a diagnosis of PTSD.  The VA psychologist concluded at the close of her July 2016 mental status evaluation of the Veteran, which included psychological testing, and in her September 2016 opinion, that in the absence of reliable data regarding the Veteran's current functioning and the pattern of objective test results indicating an inaccurate self-report of symptoms, it would be inappropriate to provide any mental disorder diagnosis at that time.  The VA psychologist maintained that she was unable to state whether any psychiatric disability, or any psychiatric disability diagnosed since 2010, was at least as likely as not of service onset or otherwise related thereto, to include any stressor, without resorting to mere speculation.  The VA psychologist indicated that the Veteran's test results were dispositive on the issue that he had over reported his psychiatric symptoms at the time of previous evaluations, notably during a July 2006 VA Minnesota Multiphasic Personality Inventory (MMPI)-II testing, that he had provided inconsistent self-reporting of his psychological symptoms and was considered to have been an unreliable informant.  

The VA psychologist maintained that if the Veteran was able to present to another mental health examination and produce valid psychological test results and provide consistent information, then it would be possible to provide a psychiatric diagnosis and provide an opinion as to whether any acquired psychiatric disorder was at least as likely as not related to his period of military service, to include any claimed stressor.  (See July 2016 VA PTSD DBQ and September 2016 addendum opinion).  Under the circumstances of this case, the July 2016 VA psychologist was unable to rule out the possibility that the Veteran had a valid psychiatric illness and was simply over reporting when he reported for previous evaluations.  Accordingly, the VA psychologist recommended that the Veteran be considered for another in-person evaluation, given that this remained the best avenue to discern whether he had a valid psychiatric illness, and to resolve questions of etiology and a possible relationship to military service.  

Thus, the Board finds that prior to further appellate review of the claim for service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, the Veteran should be afforded an additional VA psychiatric and psychological examination, to be conducted by a board of two VA psychiatrists and one psychologist, who have not previously evaluated or examined him, if possible.  The purpose of the examination is to determine whether any current psychiatric disability, including PTSD and an anxiety disorder, is of service onset or is otherwise related to service, to include the Veteran's service in OPERATION TEAM SPIRIT along the demilitarized zone (DMZ) in Korea in 1984. 

iii) Manlincon v. West

By a July 2016 rating action, the RO, in part, found that new and material evidence had not been received to reopen previously denied claims for service connection for residuals of frostbite of both hands and tinnitus.  The RO also denied service connection for a left knee disability.  In a letter issued that same month, the RO informed the Veteran of its decision.  In late July 2016, VA received the Veteran's notice of disagreement (NOD), wherein he contested the RO's denial of these issues.  (See VA Form 21-0958, Notice of Disagreement, received by VA in July 2016).  The RO has not issued a SOC addressing these matters.  Therefore, the Board directs that the RO issue a SOC in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon, supra, as outlined below. 

Accordingly, this appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records of the Veteran pertaining to his treatment for an acquired psychiatric disorder, to include an anxiety disorder and PTSD, and low back disorder from the VA CBOC in Charlotte, North Carolina.  All such available documents should be associated with the Veteran's VBMS electronic record.

2.  After completing the development directed in paragraph one (1) and associating any outstanding treatment reports with the Veteran's VBMS electronic record, the Veteran should then be afforded additional VA psychiatric and psychological examinations, to be conducted by a board of two VA psychiatrists and one psychologist, who have not evaluated or examined him, if possible.  The purpose of the examination is to determine whether any current psychiatric disability, including PTSD and an anxiety disorder, is of service onset or is otherwise related to service, to include the Veteran's service in OPERATION TEAM SPIRIT along the DMZ in Korea in 1984/1985. 

Following completion of their examinations, as well as a review of the Veteran's Virtual VA and VBMS electronic files, the examining psychiatrists and psychologist must prepare a joint opinion addressing and answering the following questions/directives: 

a. Does the Veteran currently meet the criteria for a diagnosis of PTSD related to fear of hostile military or terrorist activity while on active duty?  

The examiners are hereby advised that the Board finds the Veteran's contention that he was in fear of hostile military activity during OPERATION TEAM SPIRIT in 1984/1985 along the DMZ in Korea to be consistent with the time, place, and circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2014). 

b. If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiners should opine as to whether any previous diagnosis of PTSD was made in error or the disorder has gone into remission.  

c. For any other current psychiatric disability (any psychiatric disability other than PTSD and diagnosed since 2010), the examiners should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that it is of service onset or is otherwise related thereto, to include, but not limited to, the Veteran's participation in OPERATION TEAM SPIRIT in 1984/1985 along the DMZ in Korea. 

d. If the examiners are unable to determine what psychiatric disorder is caused by the Veteran's symptoms, they must jointly opine whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that the Veteran's symptoms had their origin during, or are in some way the result of, his active military service.  Moreover, should it prove more likely than not that the Veteran's symptoms are due to nonservice-connected factors, to include alcohol abuse, cannabis abuse, substance induced anxiety disorder, malingering, and/or a personality disorder, the examiners must specifically so state.

e. The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the examiners are unable to provide an opinion without resort to speculation, they should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

g. The examiners are advised that the Veteran is competent to report in-service symptoms and history, and such reports, including those of a continuity of symptomatology, must be acknowledged and considered in formulating any opinions.

3.  Issue the Veteran a SOC on issues numbered three (3) through five (5) on the title page.  Only if the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on an issue, should it be returned to the Board.

4.  Readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, and entitlement to service connection for a low back disorder currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) that addresses all evidence since issuance of a September 2016 SSOC.  Then, return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

